DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 17/003,195 filed on June 10, 2022. Claims 1, 8 and 15 are currently amended. Claims 1-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to 1, 8 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed March 11, 2022. The rejection of Claims 1-20 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for formation of a wireless ad hoc group from a set of devices detected within proximity of a user device (see Teibel, US 2003/0060168 A1). Additionally, the prior art discloses a system and method for creating a wireless data sharing network wherein one or more participating devices and a host device are selected from a set of available devices displayed in a user interface (see Bruins et al., US 2014/0237015 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, receiving a first user input designating a first device of a plurality of devices in a conference room as a master node of an ad hoc group, sending an indication of the master designation to the first device, establishing a connection with the first device, receiving a second user input designating a second device of the plurality of devices in the conference room as a slave node of the ad hoc group, sending an indication of the slave designation to the first device, logging into a remote server to receive an activation code for the ad hoc group, and forwarding the activation code to the first device as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 8 and 15, respectively):
“receiving a first user input selecting a first device of the plurality of devices in the conference room such that the first device is designated as a master node;
sending, to the first device, an indication that the first device is designated as the master node;
establishing a connection with the first device;
receiving a second user input selecting a second device of the plurality of devices in the conference room such that the second device is designated as a slave node;
sending, to the first device, a signal indicating a selection of the second device such that the first device connects to the second device to form an ad hoc group in which the first device acts as the master node and the second device acts as the slave node;
logging into a remote server to receive an activation code for the ad hoc group; and
setting up the first device and the second device for use in the conference room by forwarding the activation code to the first device to enable the first device to forward the activation code to the second device, the activation code enabling the first device and the second device to individually perform an authorization process with the remote server.”

Dependent Claims 33-41 and 43-51 are allowable by virtue of its dependency upon allowable Independent Claims 32 and 42, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449